Opinion by
Kephart, J.,
The petition for. amendment sets forth sufficient facts to move the discretionary power of the court to allow an amendment. The application for license in the matter desired to be amended contains such statement of fact which might be amplified without destroying the effect of the original statement. The amendment introduced *564no entirely new matter but was germane to and a part of the allegation of fact contained in tbe petition. As the petition stood originally, sufficient jurisdictional facts were alleged to sustain it. The question before us does not present the case of an entire absence of such facts, or such statement of fact which left the petition doubtful or misleading. The name of the owner was stated as Thomas A. Brown. The petition for amendment set forth that while Thomas A. Brown was the owner, the legal title was in a brewing company, holding under certain conditions which, it is urged, virtually converts the deed to the brewing company into a mortgage. The petition for amendment shows that it was not intended as an outright sale of property but a conveyance of the legal title to secure the payment of certain debts. The applicant, after the conveyance was made, put large sums of money in the property by way of improvements, paid the taxes, insurance and repair. "Under these circumstances, with the legal title held in such manner, we do not think the court abused its discretion when it allowed the amendment, if such amendment was really necessary. It must be understood that we do not undertake to determine the effect of this agreement. The parties themselves are apparently in harmony as to its effect. Careful practice might indicate that the name of the brewing company should have been set forth with that of Thomas A. Brown. The court below was uncertain as to just how the ownership should be expressed, but it was not in error in any view of the case, either in allowing the petition to stand as it originally stood, or in allowing the amendment as it did.
This case can easily be distinguished from the cases cited by the appellant’s counsel — Miller’s License, 13 Pa. Superior Ct. 272; Cramer’s License, 23 Pa. Superior Ct. 596; Forst’s License, 23 Pa. Superior Ct. 600; Forst’s License, 208 Pa. 578. As we said in Oberfell’s License, 28 Pa. Superior Ct. 68: “An. examination of all these cases will show that there was nothing upon the record *565or in any way connected with the petition from which an amendment could be made or that would give notice or information to anyone who might examine the petition, of the facts omitted from the petition, and in that respect they differ from the case in hand.” The amendment was properly within the discretion of the court under the common-law power which every court of record has: Pennsylvania & New York R. R. & Canal Co. v. Bunnell, 81 Pa. 414.
The other assignments of error have been disposed of in Rein’s License, Elzey’s Appeal, in an opinion this day filed ante, p. 557.
The decree is affirmed at the cost of the appellant.